Woodward, J.:
The effort to distinguish the facts in this case from those presented upon the former appeal (163 App. Div. 138), while most ingenious, is not successful. The municipality is conducting a water plant; it furnishes water to private consumers through its mains by means of subsidiary pipes, and while it is shown that these subsidiary pipes are put in at the expense of the private consumer, the municipality yet maintains control of such subsidiary pipes. These pipes are placed partly in the street and partly upon the premises of the consumer, but in this instance the shut-off box was located upon one of the principal streets and was clearly maintained for the purposes of the municipality as a purveyor of water, and it comes squarely within the principles laid down on the former appeal. The law of the case being settled that the facts justified a submission to the jury, and the facts warranting the verdict, we find no reason for a reversal of the judgment' in favor of the plaintiff. The judgment and order appealed from should be affirmed, with costs. Judgment and order unanimously affirmed, with costs.